         Case MDL No. 2978 Document 27 Filed 11/04/20 Page 1 of 1



                                       Hotel Booking Access for Individuals With
       2978                            Disabilities Litigation




    ESA Management, Inc., DEFENDANT




        Sarwar v. ESA 0504, Inc., Northern District of New York, Case No. 5:20-cv-01174-TJM-ATB




        November 3, 2020                           /s/ Martin H. Orlick




Martin H. Orlick, JEFFER MANGELS BUTLER & MITCHELL LLP, Two Embarcadero Center,
5th Floor, San Francisco, CA 94111
              415-398-8080                                  415-398-5584

               morlick@jmbm.com
